 QUALITY FOOD MARKETS, INC34•ing these employees had been relieved of all duties with respect to laborrelations mattersMoreover, neither the production manager nor thepersonnel managerformulates or effectuates management policies inthe field of labor relations 5Accordingly, we find that the secretary tothe personnel manager and the secretary to the production managerare notconfidential employees and we shall include them in the unitThe engwieer clerkThe Employer would include this employee inthe office clerical unitThe Petitioner would exclude him as a plantclerical employee, or, in the alternative, would exclude his classifica-tion on the ground that there are no employees presently employedin this categoryThe Employer testified at the hearing that theposition of engineer clerk had been in existence for approximately 5months, and although it asserted that it intended to fill the positionbefore November, at the time of the hearing on October 21, 1959,and at the time the Employer filed its brief on November 4, 1959,the position was still vacantIn these circumstances, we shall not passon the unit placement of the engineer clerkWe find that the following employees at the Employer's Atlanta,Georgia, brewery, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act 6All office clerical employees including the secretary to the regionalmanager,the secretary to the regional advertisingmanager,the sec-retary to the comptroller, the accounts payable clerk, the NationalCash Register operator, the biller, the payroll clerk, the statisticalclerk, the secretary to the personnel manager, the office services clerk,the switchboard operator, and the secretary to the production man-ager,but excluding the sales order and scheduling clerk, the assistantsalesorder and scheduling clerk thematerialscontrol clerk, the store-keeper, the general accountant, the receiving and disbursing ac-countant, all other employees, guards, and supervisors as defined inthe Act[Text of Direction of Election omitted from publication ]SeeThe F F Goodrich Company,115 NLRB 722In view of our findings herein, we find no merit in the other contentions advanced bythe Employer in support of an overall office clerical unit consisting of both office andplant clerical employeesCfArmour and Company,119 NLRB 122,123,CopelandRefrigeration Corporation,118 NLRB 1364, 1365Quality Food Markets,Inc. and Local No. 328, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpersof America.Case No 18-CA-991January 27, 1960DECISION AND ORDEROn April 30, 1959, TrialExaminerCharlesW Whittemore issuedhis IntermediateReport in the above-entitledproceeding, finding that126 NLRB No 38 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediateReport attached hereto.Thereafter, the Respondent filedexceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the Inter-mediateReport, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions ofthe Trial Examiner,insofaras they are consistent with thefollowingDecision and Order :1.The Board finds, in agreement with the Trial Examiner for thereasons moreparticularly described in the Intermediate Report, that:(a)Gerald Rostello, assistantmanager ofthe Respondent's Calumetstore,was not a supervisor within the meaning of the Act, as he hadno authority to hire or fire or effectively recommend the same, andsuch directional authority as he did have, while the store managerwas absent,was exercised only on a sporadic and infrequent basis; 1(b)Rostellowas actively engaged in union activities and thatRespondent had knowledge thereof; and (c) on October 25, 1958,Respondent discriminatively transferred Rostello 2 from its Calumetstoreto its Lake Linden store in violation of Section 8(a) (3) of theAct.'2.The Trial Examiner found that the Respondent violated Section8 (a) (5) ofthe Act by refusing to bargain with the Union herein.The Boardreversesthis finding.The Respondent owns and operatesfive retail grocery stores on the upper peninsula of Michigan, locatedin Calumet, Laurium, Lake Linden, L'Anse, and Ontonogon.TheUnion sought recognition in a unit composed of the Calumet andLaurium stores, which are located 1 mile apart. The next closest storeis Lake Linden which is 3 miles and the remaining two stores are 50 to65 miles awayfrom the two stores sought.A closely related corpora-tion 4 runs another store in Hancock which is 10 miles from Calumetand Laurium.All general policy determinations are made at the Respondent'scentral office.The minimum starting wage is the same for all storeemployees and advertising is centrally handled for all stores.1SeeFannie Fai mer Candy Shops, Inc,112 NLRB 299, 301.SeeSoutheastern Pipeline Company,103 NLRP. 341.sMember Rodgers dissents from this findingHe would reverse the Trial Examinerand dismiss the Section 8(a) (3) allegation as to RostelloHe would find that the evi-dence establishes that Rostello was a supervisor, and therefore not within the protectionof the Act4Quality Food Markets, Incorporated,of Hancock,Michigan.The Respondents'centraloffices are located in a warehouse in Laurium owned by another related corporation,Superior Wholesale, Incorporated.The three corporations have the same officers and thestock of three corporations is owned by the same individuals. QUALITY FOOD MARKETS, INC.351Respondent's policy with respect to vacations and Christmas bonusesis based on the employee's years of service and income, without regardto the particular store or place of employment.The evidence alsoshows that a significant degree of interchange and transfer of per-sonnel has taken place among all the Respondent's stores.There isno collective-bargaining history.The unit of the Calumet and Laurium stores which the Unionsought in its bargaining request does not comprise an administrativedivision of the Respondent.Consequently, the unit has no support onsuch basis.'Nor do we find that the appropriateness of the requestedtwo-store unit can be established on the basis of a distinct geographicarea.'The Calumet and Laurium stores are 1 mile apart, and aregeographically separated from the Lake Linden store merely by 3miles, and from the Hancock store by 10 miles.The two stores,although located in "twin cities," cannot be regarded as a single orintegrated operation, as they are separately managed and run withinthe Respondent's uniform policies and control affecting all stores inthe chain. It is not necessary that we decide here whether all storesand operations of the Respondent, which it appears are substantiallycentralized, comprise the sole appropriate unit.On the entire record,it is sufficient, and a majority of the Board finds, that the requestedunit of the Calumet and Laurium stores constitutes an arbitrarygrouping, based primarily on extent of organization, and is inappro-priate for collective-bargaining purposes.Accordingly, as the Unionfailed to request recognition and bargaining by Respondent in anappropriate unit, it follows that the Respondent did not violate Sec-tion 8(a) (5)' of the Act'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders the Respondent, Quality Food Mar-kets, Inc., Laurium, Michigan, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Discouraging membership in Local No. 328, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, or in any other labor organization, by discharging, layingoff, or transferring any employee, or otherwise discriminating in re-gard to the hire or tenure of employment of employees or any term6 SeeThe Great Atlantic & Pacific TeaCo, 121 NLRB 1193.9 SeePao,ton Wholesale Grocery Company,123 NLRB 316;Connecticut Packing Co.,120 NLRB 1507Page Aircraft Maintenance, Inc.,123 NLRB 1598 For the reasons stated by the Trial Examiner, Members Bean and Jenkins would findthat the unit sought was appropriate,and that the Respondent Violated Section 8(a) (5),as alleged. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDor condition of employment, except as authorized by Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(b) Interrogating employees regarding their union activities, af-filiations, or sympathies in a manner constituting interference, re-straint, or coercion in violation of Section 8(a) (1) of the Act.(c)Threatening employees with reprisals or promising benefitsto discourage union membership and activity.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the ex-tent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer immediate and full reinstatement to Gerald Rostello andDonald Kauepila to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they may have sufferedby reason of the discrimination against them, in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay dueand the rights of employment under the terms of this Order.(c)Post at its Calumet and Laurium, Michigan, stores, copies ofthe notice attached hereto marked "Appendix." 9 Copies of said no-tice, to be furnished by the Regional Director for the EighteenthRegion, shall, after being duly signed by the Respondent, be postedby it immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " QUALITY FOOD MARKETS, INC.353(d)Notify the Regional Director for the Eighteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and hereby is, dis-missed insofar as it alleges that the Respondent violated Section8 (a) (5) of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in and adherence to LocalNo. 328, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any other labor or-ganization, by discharging, transferring, laying off, or in anyother manner discriminating against employees in regard to theirhire or tenure of employment or any term or condition thereof,except as authorized by Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Gerald Rostello and Donald Kauepila im-mediate and full reinstatement to their former or substantiallyequivalent positions, and make them whole for any loss of paythey may have suffered as a result of our discrimination againstthem.WE WILL NOT threaten employees with reprisals or make thempromises of benefit in order to discourage membership in theabove-named or any other labor organization, or interrogate themas to their union membership in a manner constituting interfer-ence, restraint, and coercion in violation of Section 8 (a) (1) ofthe Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form, join, or assist the above-named or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as authorized bySection 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.554461-60-vol. 126-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, or remain, or to refrain frombecoming or remaining, members of the above-named Union or anyother labor organization.QUALITY FOOD MARKETS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served in the above-entitled proceeding, acomplaint and notice of hearing thereon having been issued and served by theGeneral Counsel of the National Labor Relations Board, and an answer havingbeen filed by the above-named Respondent Company, a hearing involving allega-tions of unfair labor practices in violation of Section 8(a)(1), (3),and (5) of theNational Labor Relations Act, as amended, was held in Calumet, Michigan, onFebruary 9, 10, 11, 12, and 13, 1959, before the duly designated Trial Examiner.At the hearing all parties were represented, were afforded full opportunity to beheard,to examine and cross-examine witnesses,to introduce evidence pertinent tothe issues, to argue orally, and to file briefs and proposed findings of fact and con-clusions of law.Argument was waived.Briefs have been received from GeneralCounsel and the Respondent.Disposition of the Respondent's motion to dismiss, upon which ruling wasreserved at the conclusion of the hearing, is made by the following findings, con-clusions, and recommendations.Afterthe close of the hearing the Trial Examiner received from said counsel astipulation "for the correction of errors in the transcript."Said corrections arehereby ordered made and the stipulation is made a part of the official record in thisproceeding.Upon the entire record in the case,and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTQualityFood Markets,Inc., is and has been at all times material herein aMichigan corporation having its principal place of business at Laurium, Michigan,from which it operates five retail grocery, meat,and produce stores in Calumet,Laurium, Lake Linden, L'Anse, and Ontonagon, Michigan.During the 12-monthperiod ending September 30, 1958, the Respondent purchased merchandise valuedat $1,000,000 from Superior Wholesale, Inc., located in Laurium, Michigan, whichmerchandise originated at points outside the State of Michigan.During the sameperiod the gross sales of the Respondent at its five stores enumerated above amountedto $2,704,474.50.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No.328, International Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,isa labor organization admitting to membership em-ployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesAll major events here inissueoccurred shortly after the Charging Union beganorganizing the Respondent's employees, in the latter part of October 1958, at itsstores in Calumet and Laurium, Michigan.Almost simultaneously with the first QUALITY FOOD MARKETS, INC.355general organizational meeting a leader among the employees in such activities,GeraldE. Rostello, wassuddenly andwithout warningtransferred to theRespond-ent'sLake Lindenstore.A few days later the Respondentterminatedthe employ-ment of employee Donald Kauepila,who hadactively assisted in the Union'sorganizational campaign.It isGeneral Counsel'scontentionthatthe transfer andthe termination were discriminatory,and were for the purpose of discouraging unionmembershipand activity.Also coincident with the efforts at self-organization among the Respondent'semployees at the two stores, management representatives,as undisputed evidencediscloses,engaged in general interrogation and other conduct claimedby GeneralCounselto have been interference,restraint,and coercion.Further,the complaint alleges and the answer denies that at all times sinceOctober 28,1958, the Respondent has refused to bargain collectivelywith the Charg-ing Union as the exclusive representative of all employees in an appropriate unit.Since the nature of such conduct may wellthrow lightupon the issues of illegaldiscrimination and refusal to bargain,the alleged acts of interfering, restraint, andcoercion will first be considered.B. Interference,restraint,and coercionThe complaint alleges and the answer denies that management representatives attheRespondent'sCalumet and Laurium stores,specificallyEdward Heinonen,Waino Fraki,Homer Pylvainen,and Ray Carlson,illegally interrogated employeesconcerning their union sympathies,and threatened economic reprisals in order todiscourage union activities and membership.There appears to be no dispute that the four individuals named above holdsupervisory positions as managers, and possess and exercise supervisory authoritysufficient to establish them clearly as management representatives.It follows, and isfound, that the Respondent must be held accountable under Board policy,for conductinvolving employer-employee relations on the part of these four.On the basis of the credible testimony,much of which is uncontradicted of theseveral employees involved,and upon the admissions in the testimony of the super-visors themselves,the Trial Examiner concludes and finds that the allegations ofthe complaint as to restraint and coercion are sustained.The following findingssupport this conclusion:1.During the week ending on Saturday,October 25,employees at the two storesand the union representatives arranged for a general meeting to be held on Sunday,October 26.Early the morning of October 25, according to his own testimony,Manager Heinonen of the Calumet store learned of the organizational efforts from"one of the fellows."Upon receiving this information,also according to his testi-mony, he queried Rostello and Kauepila-the two employees allegedly thereafterdiscriminated against.He asked the latter what"he knew" about the Union, and insubstance asked the former what he knew about the "union deal."While bothRostello and Kauepila avoided comment as to their knowledge of the union progress,both told the manager in effect that they were in favor of it.Heinonen then re-ported"rumblings"of the organization to Jack Lepisto,treasurer of the Respondent,and later the same day Rostello was ordered to report, as described more fully below,to another store where employees were not organizing,and Kauepila was told that hewas to be laid off-an event which shortly occurred,as described in a separate sectionbelow.2.On Monday,October 27, the day after a general meeting of employees fororganizational purposes,storemanagers of both the Calumet and Laurium storesbegan a campaign of interrogation which both Heinonen and Waino Fraki admittedincluded all employees at each of the two stores.The interrogation generally tookthe form of asking employees whether or not they had signed a union card, and inthe context of threats and discrimination plainly violated Section 8 (a) (1) of the Act.3.Manager Fraki'sinterrogation at the Laurium store exceeded permissibleinquiry motivated by mere curiosity.For example,on Monday he called employeeRosalie Hoganson at her home, it being her day off,and when she hesitated in answer-ing his question as to whether or not she had "signed a card to join the Union," headded that"you can tell me, everybody did," and said that he had been asked to"get the names into the office."The following day, Tuesday,Fraki asked the sameemployee if she was"sure" she knew what she "was doing,"and added that if shewould"drop out" she"wouldn't be laid off."On Wednesday Fraki told her that ifthe Union came in, "ones with the least seniority would be laid off." i1 The quotations are from Hoganson's credible testimony.The Trial Examiner cannotaccept Fraki's denial that he made promises or threats to this employee.He admitted 356DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Manager Heinonen at the Calumet store also went beyond the reasonable limitsof uncoercive interrogation.For example,having questioned employee HaroldWoodward on Monday as to whether or not he had signed a union card,the nextday he called the employee aside, pointed out "what management had done" for theemployees,said that he, Woodward,might be transferred to another store, warnedthat "somebody could be hurt" because of union activities,and cautioned that "ifthe Union got in there might be a possibility of having to have a physical examina-tion."Later the same day Heinonen asked him if he had changed his mind regard-ing the Union.25.AfterWoodward declined to tell Heinonen that he had signed a card, theemployee was called to the telephone by Wayne I. (Ben)Fraki,secretary of theRespondent corporation,who told him that he would"find out anyway,"where-upon,the employee admitted signing the card.6.Homer (Joe) Pylvainen,manager of the meat department at the Lauriumstore,told employees Melvin Kunxari and Julia Katka in effect that if the Unioncame in physical examinations would be required and some employees would notbe able to work.Similar remarks about such examinations were made to employeesFlorence Pirkola and Henry Thurner by Ray Carlson,who holds a similarly super-visory position at the Calumet store.7.Manager Carlson also told employee Pirkola,according to her uncontradictedtestimony,that"we had a managers'meeting last night and I am supposed to tellyou a few things."After telling her about the physical examinations,he warnedthat "with this union business we may not get a Christmas bonus." 3C. The transfer of RostelloThere is no dispute that Gerald E. Rostello,assistantmanager at the Calumetstore, was summarily transferred by management to a similar position at the smallerLake Linden store on Saturday,October 25, within a few hours after ManagerHeinonen had reported to higher authority that he had heard"Union ramblings."General Counsel contends that the transfer was discriminatory and designed to dis-courage union activity.In its answer the Respondent bestrides two courses ofdefense: it denies a discriminatory motive for the transfer,yet claims that Rostellowas a supervisor within the meaning of that Act and that the Respondent "wasrequired to take effective action to restrain said Gerald E. Rostello from engagingor continuing to engage in any of the foregoing alleged activities."And in itsbrief the Respondent also claims that: (1)Management had no knowledge ofRostello's union activity before the transfer,and (2)"the Respondent should havetaken every precaution to make suce that Rostello did not encourage the organizationof a union in the company stores."First as to the question of Rostello's supervisory status, a point requiring determi-nation in order to resolve the chief issue of alleged discrimination.On the basisof the credible evidence in the record,and in accord with Board policy as enunciatedinPark Drug Company,122 NLRB 878,cited by General Counsel,the Trial Exami-ner concludes and finds that Rostello was not a supervisor within the meaning ofthe Act.The conclusion rests upon the following findings:1.Rostello had no authority to hire or discharge employees.2.His sole power of discipline appears to have been that while the manager wason vacation,he filled in for him and then had authority to send employees homeif they did not follow his instructions.3.His chief duties consisted of ordering stock for shelves,checking out customersand carrying out packages for them,and supplying girls at the checkout stationswith change.4.He had no authority to grant leaves of absence.5.He was not consulted by management concerning wage raises or vacationsfor employees,nor with respect to hiring or firing.6.He was employed on an hourly wage basis, while the managers are on salary.Next,as to the question of management's knowledge,or suspicion,of Rostello'sactivity on behalf of the Union before the transfer,which the Respondent denies.having asked employee Gordon Huot to "back out"of the Union and having told em-ployee Robert Cadeau that he thought he had "better sense"than to join the Union.'The quotations are from the employee'scredible testimony,much of which isuncontradicted.s Although Carlson disclaimed having threatened loss of Christmas bonuses, headmitted having brought up both the subject of such benefits and that of physicalexaminations. QUALITY FOOD MARKETS, INC.357From the preponderance of credible evidences and surrounding circumstances asto which there is little dispute, the Trial Examiner concludes and finds that JackLepisto, who ordered the transfer, received information from Manager Heinonen,Rostello's superior, on the morning of October 25, which led him to believe thatRostello was active on behalf of the Union.The conclusion follows from thefollowing facts:1.Lepisto as a witness admitted that Heinonen telephoned him that morning andreported that "he had heard some rumblings about Union activities" at the store.2.Heinonen, as a witness, admitted having called Lepisto to make this report,and said he could not recall any other reason for making the call.3.Before making this telephone call Heinonen approached Rostello and askedhim if he had "heard anything about this Union deal."When Rostello replied thatif he had he would not be "fool enough to tell him,"Heinonenasked him whathe thought of it.Rostello replied that he thought it was a good idea, and that theUnion "did a lot for the A & P store."4.Also before making the call to Lepisto, Heinonen likewise questioned Kauepila(whose layoff is described in the next section), and so far as the credible evidenceshows these are theonly two employeesinterrogated by themanagerthat day.Laterthe same day summary action was takenagainst them only.5.Counsel for the Respondent himself established, through cross-examinationof Rostello, that preliminary organizational efforts were begun by Rostello andothers earlier during the weekendingOctober 25, and that arrangements were made"during that week" to meet the union representative, because of employees' concernabout rumors that the Company planned "moving the employees out of the ware-house operation and back into the retail stores."And the testimony of employeeMervin Paulson is unrefuted that Rostello solicited him to attend a meeting fororganizational purposes on the Wednesday preceding Saturday, October 25.Othercredible evidence establishes that thisWednesday meeting was thereafter postponeduntilSunday, October 26 .4Finally, as to the discriminatory nature of the transfer and its alleged illegalpurpose.On the basis of credible evidence, and the antiunion activity on the partofmanagement heretofore established, the Trial Examiner concludes and findsthat the allegations of the complaint as to Rostelloare sustainedand the Respond-ent's contentions are without merit.The conclusion follows from the followingfacts, in addition to those set forth immediately above.1.There can be little doubt but that management itself considered the transferto bein a nature of a demotion to a lessdesirable position, although the wagesremainedthe same and the duties were similar.According to Lepisto's testimony,he permitted employee LouisMenneguzzo,then in training at the Calumet storefor the Lake Lindenposition, to exercisehis preference and seniority and, in effect,"bump" Rostello from his Calumet job,2.When Menneguzzo first reported at Calumet for training in the latter part ofSepember, Rostello asked Manager Heinonen about the rumored closing of thewarehouse where Menneguzzo had been working, and the manager assured him thathis job would not be affected, and that Menneguzzo was being employed at Calumetonly temporarily and for the purpose of training him to go to the Lake Linden store.3.The Calumet store did about three times the volume of business that wasdone at Lake Linden.4.To reach the Lake Linden store Rostello was required to travel about fourtimes as far as to the Calumet store from his home.5.Not until late Saturday, October 25,afterHeinonen had queried him regardingthe Union, was Rostello told that he was to be transferred immediately .56.Even if Lepisto's testimony about yielding to Menneguzzo's request is acceptedat face value, thereisnocredible evidence in the record to explain the suddenurgency in removing Rostello from the Calumet store-except the facts that hereunionactivitywas known, or suspected, by management, and that Rostello hadexpressed himself toHeinonen, that morning, as in favor of such organizing.4Another factor supporting the conclusion that management knew of Rostello's unionactivity appears in both the answer and the brief-the Respondent's alternate claim thatitwas "required to take effective action to restrain"him "from engaging in or continuingto engage in" union activities.5 Of significant bearing upon the point is the following reply of Rostello to a questionby counsel for the Respondent:...if I was considered management it seems to me that. . . . I would knowsomething about being shipped to Lake Linden store just before the Saturday I wasgoing to leave. 358DECISIONSOF NATIONAL LABOR RELATIONS BOARD7.That the Respondent's treatment of Rostello was contrary to its own estab-lished policy is tacitly admitted in Lepisto's testimony that it was the "usual prac-tice," before transferring assistant managers, to discuss the matter with them.8.Finally, and of no small weight among other factors,in the opinion of theTrial Examiner, is the fact admitted by the Respondent's witness, Menneguzzo, thathewasnot informedof his promotion and assignment to the Calumet store until"that Saturday evening at about quarter after five," andafterRostello had been toldby Heinonen that he was being sent to Lake Linden. The sequence of events leadsto the reasonable conclusion that the Respondent'schief concern was to rid theCalumet store of an activeunionleader, and that only after arriving at this resolu-tion was it moved to promote Menneguzzo to fill his position at that store instead ofat Lake Linden.D. The termination of Kauepila's employmentThe complaint alleges that this employee was discharged on or about November 1,1958, because of his activities on behalf of the Union and to discourage union mem-bership.The answer contains only a general denial of this allegation.The Re-spondent's brief claims: "Because of the excess help at Calumet, it was decided tolay off the last senior man at the Calumet store, namely, Kauepila."Turning first to the contention in the Respondent's brief, to support which it citesthe testimony of both Jack Lepisto and Manager Heinonen.Upon full considerationof the cited testimony in the light of other testimony by the same witnesses, as wellas documentary evidence submitted by the Respondent, the Trial Examiner must,find no merit in the contention for the following reasons:1.Lepisto's testimony establishes that at the time of his termination Kauepilawasnot the least seniorman at the Calumet store. Lepisto admitted that when lay-offs were necessary,itwas company policy for full-time employees to be retainedin preference to part-time employees,especially if the full-time employee had moreseniority than a part-time employee.Yet Kauepila,a full-time employee, wasdismissed while Carl Niska,a part-time employee with less seniority,as counselfor the Respondent conceded,was retained.2.Less than 2 weeks after Kauepila's dismissal became effective, a new full-timeemployee was hired at the Respondent'sOntonagon store.Lepisto admitted thatKauepila was not offered this job, which would have been normal procedure, andfurther admitted that although there had been openings at other stores which heclaims operate as a unit, none of them had been offered to Kauepila3.Lepisto also testified that although there was "excess help" at "other stores"on October 25, theonly reduction in forceon that date was at Calumet-and nothingwas done as to the other stores until"a -few weeks" later.As to General Counsel's claim, the Trial Examiner believes that the perponderanceof credible evidence warrants the reasonable inference that the real reason for theRespondent's summary action against Kauepila was its design to discourage unionmembership and activity. It is so concluded and found, for the following reasons:1.According to Manager Heinonen's testimony the decision to terminate Kaue-pila's employment was not made or discussed with him by Lepisto until midafter-noon on Saturday,October 25, at the same time Rostello's transfer was ordered.2As noted heretofore, Heinonen that morning had questioned Kauepila as wellas Rostello regarding their union activity and sympathies,and according to his owntestimony had promptly informed Lepisto of the union"rumblings."3.More specifically,themanager asked Kauepila that morning "what do youknow about a union?" The employee at first said, "I don't know," but when themanager pursued the subject and asked him what he thought about it Kauepila repliedthat in his opinion it "would be good,that it would protect us in our jobs."4.Despite their denials, the Trial Examiner is convinced and finds that Heinoneninformed Lepisto of his interrogation and their comments shortly after he hadquestioned Rostello and Kauepila.It is reasonable to infer that even if Heinonenhad not offered the information, Lepisto would have asked for more details thanmere "rumblings." It is undisputedthat promptlyat the beginning of the nextworking day,and upon orders from the "office,"managers at both stores began athorough polling of all employees as to their union sympathies.5.After Lepisto, on Saturday afternoon, told Heinonen to lay Kauepila off, themanager called the employee to the store basement and told him,according to thelatter's credible testimony, that although "this has nothing to do with the union," he QUALITY FOOD MARKETS, INC.359was to be laid off the following Saturday, November 1.Heinonen further said thathe "didn't like the idea," but took his orders from Lepisto.66. It is uncontradicted that on Monday, the day after the union meeting, Heinonenapproached Kauepila, asked him what had happened at the meeting, and said,"They want to know at the office how many signed up for the Union."7. It is also undisputed that later the same week, and before his actual termination,Kauepila was again approached by Heinonen and was asked if he "thought it was fairto bring a union into the store."During the same conversation the manager alsotold him that his "participation in the Union would lessen" his "chance of unemploy-ment benefits." 7E. The refusal to bargainAmong the factors relevant to this issue there is no dispute that the ChargingUnion did request the Respondent to recognize and bargain with it as the exclusiverepresentative of employees at the Calumet and Laurium stores.Nor is there disputeas to the fact that the Respondent did refuse to recognize the Union as such repre-sentative.Although in its answer the Respondent denies that the Union representeda majority of the employees at the two stores, it appears to have abandoned thisposition during the hearing and in its brief.It is clear from its brief that the Respondent now relies chiefly, as its defense inrefusing to recognize the Union, upon its claim that because it operates five retailstores, as noted in section I, above, the unit of two stores requested by the Union isinappropriate for the purpose of collective bargaining.Consideration properly should be first accorded to the issue of an appropriateunit.And on this point the Trial Examiner believes there to be merit in the follow-ing quotation from General Counsel's brief:.we point out that the Act requires only that the majority representativebe one foranappropriate unit, and, as the Board has frequently recognized, incertain situations there may bemore than oneappropriate unit.For the pur-pose of the issue here involved, it is not essential that the two-store unit be theonlyappropriate unit, or even themostappropriate unit. It is sufficient for thiscase that it isanappropriate unit .8Having carefully reviewed and considered all evidence in the record concerningthe respective positions of the parties, and having appraised their contentions, theTrial Examiner is convinced and finds that the preponderance of credible evidenceand Board policy warrants the conclusion, here made, that a unit consisting ofall employees in the Respondent's Calumet and Laurium stores, including regularpart-time employees but excluding store managers, meat managers, and supervisorsas defined in- the Act, would insure to the employees the full benefit of their rightto self-organization and would otherwise effectuate the policies of the Act, and is aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(a) and (b) of the Act. The conclusion follows from the following facts:1.There is no history of collective bargaining in any unit of the Respondent'sstores.2.At the material time there appears to have been no claim by any other labororganization for any unit.3.The small towns of Calumet and Laurium are locally considered to be "twintowns," situated but a mile apart.The Respondent's other three stores are from4 to 65 miles distant from the main corporate office, which is in Laurium.4.There is no substantial interchange of employees between the Calumet-Lauriumarea stores and other stores operated by the Respondent. (As noted in the case ofKauepila, Lepisto admitted that although there had been openings at other suchstores, none had been offered to him.)5. Supervision at each store over employees is assigned to the manager and/ormeat manager, and each manager and meat manager is responsible directly to anofficer of the corporation.U The Trial Examiner cannot credit Heinonen's denial that he mentioned the Union onthis occasion or said that he took his orders from Lepisto. It is plain that he did takethe order to lay Kauepila off from Lepisto, and he admitted that he told the employee hefelt sorry for him.Furthermore, he later admitted that he could not recallmentioningthe Union to Kauepila during that conversation.°Heinonen's denial that he made the last-quoted statement is not credited.S In support of his position, General Counsel appropriately cites :A. S. Beck ShoeCorporation,92 NLRB 1457 at 1459; andMorand Brothers Beverage Co., at at.,91NLRB 409. 360DECISIONS OF NATIONALLABOR RELATIONS BOARD6. It is Lepisto's testimony that 50 percent of each store's purchases of meats,produce, dairy products, bakery products, and beverages are made by that store.7.The record lacks credible or substantial evidence that among rank-and-fileemployees the Respondent observes any companywide seniority practice. (Contraryevidence was established in the case of Kauepila, described above.)8. It appears that at the material period employees at only the two stores-Calumetand Laurium-had exhibited efforts and a desire to engage in self-organization andto be represented by the Charging Union.9.As found above, in section III, B, meat managers are supervisors within themeaning of the Act.Turning to the question of majority representation. In its brief the Respondentmakes no claim that the Union, at material times, did not represent a majorityof the employees in the unit claimed as appropriate by General Counsel.Further-more, documentary evidence establishes and the Trial Examiner concludes andfinds that on October 27, 1958, the date when the Union first made its claim ofmajority representation, the Respondent had on its payroll at the Calumet andLaurium stores 25 employees, exclusive of its store managers and meat departmentmanagers, and that by this date 18 of such employees had duly authorized the Unionto be their bargaining agent.Thus, a clear majority as of that date existed.Having found that the Charging Union represented a majority of the employeesin anappropriate unit, on and after October 27, 1958, the Trial Examiner concludesand finds that by virtue of Section 9(a) of the Act, the said Union was on that dateand has been since that date the exclusive bargaining representative of all employeesin the above-described appropriate unit for the purpose of collective bargainingin respect to rates of pay, wages, hours of employment, and other conditions ofemployment.As to the ultimate question of refusal to recognize and bargain with the Union,the Trial Examiner concludes and finds that on October 28, 1958, and at all timesthereafter, the Respondent has refused and continues to refuse to bargain collectivelywith the Charging Union. The conclusion rests upon the following facts, in additionto those set forth above:1.The Union made appropriate demand for recognition and negotiations as wellas its claim of majority representation by a wire to Lepisto on October 27 and acertified mail letter of the same date.92.On October 28 Lepisto replied to the Union's demand by letter as follows:In answer to you[r] telegram received shortly after noon yesterday, I mustadvise you that our information is that your union does not represent a majorityof the employees.However, if we are furnished at any time with satisfactoryevidence that your union does represent a majority of employees in a properbargaining unit, we certainly shall fulfill our legal obligation to negotiatea working agreement.Until that time, we shall deem the matter closed.3.By the time Lepisto sent the foregoing letter, undisputed evidence disclosesthat he well knew, from the complete poll of all employees at both stores, that theUnion represented a majority of the employees.The Union pursued its request for a meeting with management, and two suchmeetings were thereafter arranged and held on November 4 and 7. It appears need-less to review in detail the matters and points discussed at each of these two meetings.In substance the Respondent assumed and maintained its position that another unitthan that of the two stores-without making any specific alternate claim-wasappropriate.Lepisto, as a witness, admitted that the union representative offeredto permit him to check the union application cards against his payroll if, a majorityestablished, the Respondent would recognize the Union.i°The Respondent ada-mantly declined to recognize the Union, however, unless the question oftheappro-priate unit was submitted to the Board.And the Union declined to join with theprovision on the ground that the Respondent had engaged in unfair labor practicesin an effort to undermine the Union.PThe Trial Examiner finds no merit in the Respondent's claim that the complaint mustfall because in its demand the Union failed to exclude meat managers from an appro-priate unit.Even if meatmanagerswere to be counted in the unit, the Union neverthe-less represented a substantial majority.10Attorney McLean, spokesman for the Respondent at the November4 meeting, ad-mitted as a witness that the union representative offered to show him the cards toestablish majority and that he told him he would take his word for it. QUALITY FOOD MARKETS, INC.3612.TheUnion's refusal to agree to delay,which would normally be occasioned bysubmitting to a hearing and an election,in the opinionof the TrialExaminer, waswarrantedand made in good faith.As found above,promptly upon learning ofunion activity the Respondent began engaging in a campaign of discrimination,coercive interrogation,and intimidation.3.Furthermore,the Respondent's insistence upon resting its refusal to recognizethe Union upon its own wish to have somethird partydetermine the appropriateunit cannot,under the circumstances of this case,be held to have been made ingood faith.In the first place, at no time has the Respondent advanced any specificclaim as to an appropriate unit. "It is our position,"stated counsel for the Re-spondent at the hearing,"that more than two stores,as a minimum,would be anappropriate unit."In the second place, the plain effort of the Respondent to dis-courage union membershipand activitymanifested its major purpose to be-not tobargain in good faith-but to evade its responsibilities underthe Act."F.Conclusions in generalIn summary,the Trial Examiner concludes and finds that the Respondent inter-fered with, restrained,and coerced employees in the exercise of rights guaranteedby the Act by: (1)Discriminatorily transferringRostello and terminating theemployment of Kauepila to discourage union membership and activity;(2) coer-cively interrogating all employees at the two stores, and making threats of reprisaland promises of benefit;and (3)refusing on and after October 28, 1958,to recognizeand bargain with the Charging Union asthe exclusive representative of all employeesin an appropriate unit as set forth herein.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Itwill be recommended that the Respondent, upon request, bargain collectivelywith the above-named labor organization as the exclusive representative of theemployees in the appropriate unit described herein and, in the event an understandingis reached, embody such understanding in a signed agreement.Itwill also be recommended that the Respondent offer Rostello and Kauepilaimmediate and full reinstatement to their former or substantially equivalent positions,without loss of seniority or other rights and privileges, and make them whole for anyloss of pay they may have suffered by payment to each of them of a sum of moneyequal to that which he would normally have earned as wages, absent the discrimina-tion against him, from the date of discrimination to the date of the Respondent'soffer of full reinstatement, less their net earnings during said period, and in a manyner consistent with Board policy set out in F.W.Woolworth Company,90NLRB 289, andCrossett Lumber Company,8 NLRB 440.Itwill be further recommended that the Respondent, upon request, make availableto the Board and its agents all payroll and other records pertinent to the analysis ofthe amounts of backpay due.Since the violations of the Act which the Respondent has committed are relatedto other unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is reasonably to be anticipated from its past conduct, thepreventive purpose of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, it willbe recommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:u SeeSafeway Stores, Incorporated,110 NLRB 1718 at 1720; andJoy Silk Mills, Inc. v.N.L R B.,185 F. 2d 732, 741 (C.A., D.C), cert. denied 341 U.S. 914. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Local No. 328, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers ofAmerica,isa labor organization within the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire, tenure, and condition of employmentof GeraldRostello and DonaldKauepila, therebydiscouraging membership in andactivityon behalf ofthe above-namedlabororganization,the Respondent has en-gaged in and is engaging in unfair labor practiceswithin themeaning of Section8(a)(3) of the Act.3.All employees in theRespondent'sCalumet andLaurium,Michigan,stores,includingregularpart-time employees but excluding store managers,meat managers,and supervisors as defined inthe National LaborRelationsAct, as amended, con-stitute a unit of the Respondent's employeesappropriate for the purposes of collec-tive bargainingwithin themeaning of Section9(b) of the Act.4.Theabove-named labor organizationwas on October 27, 1958, and at alltimes since then has been, the exclusiverepresentative of all employees in the afore-said unit for the purposes of collective bargaining,within the meaning ofthe Act.5.By refusing,on or aboutOctober 28, 1958, and thereafter,to recognize andbargainwith the above-named labor organization,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (5)of the Act.6.By interferingwith,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act, theRespondent has engaged in unfairlaborpractices within the meaning of Section8(a)(1) of the Act.7.The aforesaidunfairlaborpractices are unfair labor practices affecting com-mercewithinthe meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Murray Plopper,Director of Organization;Richard Russo,Business Agent;Local#98, Retail Clerks International Asso-ciation,AFL-CIOandPiggly-Wiggly MidwestCo., Inc.CaseNo. 13-CB-801. January 29, 1960DECISION AND ORDEROn October 12, 1959, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report, together with a support-ing brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connectionwith this case to a three-member panel[Chairman Leedom andMembers Rodgersand Bean].,126 NLRB No. 48.